OPINION OF THE COURT
Lawrence E. Kahn, J.
This is a motion for an order consolidating the above two actions for the purpose of trial, scheduling the examination before trial of the plaintiff, Victoria Wohlfarth, for a date and time to be set by this court to be conducted at the law offices of Lombardi, Devorsetz, Stinziano and Smith, 1 Mony Plaza, Syracuse, New York, and finally, scheduling the depositions of the two treating physicians of the plaintiff to be conducted at their respective offices by audio-video recording and/or stenographic recording at a date and time to be set by this court.
The attorneys for plaintiff do not oppose the application to consolidate the above actions, nor do they oppose the request to schedule the examination of the plaintiff at Syracuse, New York. Accordingly, Action Nos. 1 and 2 shall be consolidated for trial, and the plaintiff shall be examined at Syracuse, New York, at a date mutually agreeable to the parties hereto.
Finally, plaintiff’s request for a court order authorizing the use of audio-video recording and/or stenographic re*766cording devices at the depositions of the two treating physicians shall be granted (see 22 NYCRR Part 830). As our legal system becomes more entangled with complex proceedings, mountainous backlogs and exorbitant legal expenses, the proper utilization of audio-video recordings may prove to be a great asset to our overtaxed legal system. Such a mode of communication may help cut court costs, prevent court delays, and make available to a jury testimony which might otherwise be unavailable to them.
The objections to such audio-video recordings raised by defendant are specious. The order of witnesses in a trial, while sometimes strategically a factor, cannot foreclose the use of pretrial audio-video discovery. Nor does the contention that a different lawyer might handle the pretrial deposition warrant precluding the use of audio-video recordings. In our contemporary society, new kinds of challenges require creative solutions and the advantages of audio-video recordings have a definite place in a modern legal system.
Said dispositions shall take place at their respective offices, at a time mutually agreeable to the parties hereto.